Citation Nr: 1812124	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  12-21 980	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Entitlement to an initial rating in excess of 10 percent prior to April 6, 2016, and in excess of 30 percent beginning April 6, 2016, for peripheral neuropathy of the right upper extremity.



ATTORNEY FOR THE BOARD

N. Breitbach, Associate Counsel






INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from March 1967 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, awarded service connection for peripheral neuropathy of the right upper extremity, evaluated as 10 percent disabling, effective October 20, 2006.

An April 2016 rating decision increased the Veteran's peripheral neuropathy of the right upper to 30 percent, effective April 6, 2016.  As the Veteran has not expressed satisfaction with this increased rating and it is less than the maximum under the applicable criteria, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

This case was previously before the Board in April 2015 and May 2017 when it was remanded for further development.  


FINDINGS OF FACT

1.  Prior to October 26, 2011, the Veteran's peripheral neuropathy of the right upper extremity was manifested by mild incomplete paralysis of the median nerve.

2.  From October 26, 2011, the Veteran's peripheral neuropathy of the right upper extremity was manifested by moderate incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  Prior to October 26, 2011, the criteria for an initial rating in excess of 10 percent for the Veteran's service-connected peripheral neuropathy of the right upper extremity are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8515 (2017).

2.  From October 26, 2011, the criteria for an initial 30 percent, but no higher, rating for the Veteran's service-connected peripheral neuropathy of the right upper extremity are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.10, 4.120, 4.124a, Diagnostic Code 8515 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance 

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA has complied with its duty to notify.  38 U.S.C. § 5103.  Since the February 2008 rating decision granted service connection for peripheral neuropathy of the right upper extremity and assigned a disability rating and effective date for the award, statutory notice served its purpose, and its application is no longer required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  April 2016 and November 2017 supplemental statements of the case (SSOC) provided notice on the "downstream" issue of entitlement to an increased rating, and readjudicated the matter.  38 U.S.C. § 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had ample opportunity to respond and supplement the record.  He has not alleged that notice was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's post-service treatment records and records from the Social Security Administration are in the claims file.  The Veteran has not identified any other outstanding post-service treatment records.

Regarding substantial compliance with the Board's prior remands, the Agency of Original Jurisdiction has associated all updated VA treatment records with the claims file.  Additionally, an examination was completed in April 2016 that adequately addressed the questions posed by the Board in its April 2015 remand and reflected a full examination of the Veteran and review of his pertinent medical history.  Therefore, the examination is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, the AOJ substantially complied with the Board's prior remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998). 

For the above reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, the Board will proceed with addressing the merits of this appeal.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C. § 1155;           38 C.F.R. § 4.1. 

The Veteran is right handed, so his right upper extremity is considered the major upper extremity.  38 C.F.R. § 4.69.  

In this case, the Veteran generally contends an increased rating is warranted for his service-connected peripheral neuropathy of the right upper extremity.  The RO rated the Veteran's peripheral neuropathy of the right upper extremity at 10 percent from October 20, 2006 to April 5, 2016 and at 30 percent beginning April 6, 2016 under Diagnostic Code 8515.  38 C.F.R. § 4.124a.

For the major extremity, Diagnostic Code 8515 provides a 10 percent rating for mild incomplete paralysis, a 30 percent rating for moderate incomplete paralysis, and a 50 percent rating for severe incomplete paralysis.  A 70 percent rating is assigned where there is complete paralysis of the major extremity.  38 C.F.R. § 4.124a.

The rating code provides that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See Miller v. Shulkin, 28 Vet. App. 376 (2017) (finding that the plain language of the note to § 4.124a contains no mention of non-sensory manifestations and declining to read into the regulation a corresponding minimum disability rating for non-sensory manifestations).

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Prior to October 26, 2011

The Veteran's peripheral neuropathy of the right upper extremity is rated as 10 percent disabling from October 20, 2006 to April 5, 2016.  The Board finds that prior to October 26, 2011, a rating in excess of 10 percent is not warranted.

The Veteran attended a VA examination in January 2008 to evaluate his type II diabetes mellitus.  The physical examination shows the Veteran had decreased sensation in the right upper extremity with monofilament testing.  The Veteran had normal strength and normal reflexes.  The Veteran exhibited symptoms of paresthesia and dysesthesia in the hand.  

VA examinations for the Veteran's type II diabetes mellitus in November 2008 and April 2009 show physical examination revealed no sensory loss and normal motor strength.  The VA examiner noted there were no symptoms related to peripheral neuropathy at the November 2008 examination.  At the April 2009 examination, the Veteran stated he has achy pain in his arms, but he denied numbness and tingling in his hands.  Physical examination revealed normal muscle strength and normal sensation testing in the right upper extremity.  

Even with consideration of the Veteran's reports of aching pain in the right upper extremity, a preponderance of the evidence is against a finding that the Veteran's right upper extremity peripheral neuropathy has been manifested by any more than mild incomplete paralysis.  Such mild incomplete paralysis has been reflected by some intermittent decreased sensation and pain in the right upper extremity.  Therefore, the Board finds that a rating in excess of 10 percent is not warranted for the period prior to October 26, 2011.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Beginning October 26, 2011

The Veteran's peripheral neuropathy of the right upper extremity is rated as 30 percent disabling beginning April 6, 2016.  For the reasons that follow, the Board finds that the evidence more nearly approximates an assignment of a 30 percent rating, but no higher, beginning October 26, 2011.

The Veteran attended a VA examination for his type II diabetes mellitus on October 26, 2011.  At the examination, the VA examiner noted the Veteran had moderate incomplete paralysis of the median, radial, and ulnar nerves in the right upper extremity.  Further, the Veteran had decreased sensation in the inner and outer forearm and in the right hand and fingers.  He also had decreased position sense.  Deep tendon reflexes were decreased in the biceps, triceps, and brachioradialis of the right upper extremity.  The Veteran had normal strength and no atrophy in the right upper extremity.  In the right upper extremity, the Veteran reported symptoms of mild intermittent pain, mild paresthesia, and mild numbness.  In addition, the Veteran reported problems working with tools and mechanic work as he drops tools and has problems using a hammer.  

A November 2011 electromyography (EMG) of the upper extremities shows right sixth and seventh cervical vertebra radiculopathy of mild to moderate severity.  

At a March 2012 VA examination for the Veteran's cervical spine condition, the Veteran had normal strength in the right upper extremity but reduced sensory in the inner and outer forearm and in the right hand and fingers.  The VA examiner was not asked to classify any level of paralysis for the right upper extremity at this examination.

The Veteran attended an additional VA examination in April 2016 to evaluate his peripheral nerve condition.  The VA examiner noted the Veteran had moderate incomplete paralysis of the radial, median, and ulnar nerves in the right upper extremity.  Sensory testing of the right upper extremity revealed sensation was absent in the shoulder area, inner and outer forearm, and in the hand and fingers.  The Veteran had reduced strength in all areas of the right upper extremity to 3/5 except he had normal pinch strength.  The Veteran had reduced reflexes at 1+ throughout the right upper extremity.  The Veteran had no atrophy.  In the right upper extremity, the Veteran reported mild paresthesia and severe numbness.  In addition, the Veteran reported his whole arm has been dead since he injured it in 1995 in a work injury, he can use his right arm for anything he needs to but he does not have any feeling in the arm, so he has to be careful picking up objects.  He reported being unable to distinguish hot from cold, and being unable to tell if he is bleeding.  The VA examiner stated the functional impact of the Veteran's peripheral neuropathy of the right upper extremity is that the Veteran is to avoid temperature extremes, avoid lifting heavy objects, and avoid pushing and pulling with the right upper extremity due to weakness.  The examiner further opined that the Veteran's symptoms were consistent with cervical spine radiculopathy from a post-service injury unrelated to a service-connected condition.  However, she concluded that it would be mere speculation for her to opine as to whether there was a combination of symptoms from the post-service nonservice-connected radiculopathy and the service-connected peripheral neuropathy of the right upper extremity. 

The Board has considered the Veteran's reports of numbness and paresthesia in the right upper extremity throughout this period.  In addition, the Board has considered the Veteran's reports of difficulties with working with tools as a result of the numbness in the right upper extremity.  However, the Board finds the Veteran's reports at the April 2016 VA examination that his entire right arm has been dead since the 1995 work injury to be inconsistent with what he reported at a VA examination in April 2009 where he stated he had achy pain in his arms but no numbness or tingling in his hands.  In addition, the Veteran had normal strength in the right upper extremity at five VA examinations from January 2008 to March 2012.  Moreover, the objective testing of the right upper extremity has revealed findings of no more than moderate incomplete paralysis.  The Board therefore places the greatest weight of probative value on the objective examination findings.  

The Board acknowledges that there is an indication the Veteran's right upper extremity symptoms may be at least in part related to a nonservice-connected condition; however, the April 2016 VA examiner indicated that she could not distinguish the symptoms without resort to mere speculation.  As such, all symptoms must be attributed to the Veteran's service-connected peripheral neuropathy.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

A preponderance of the evidence is against a finding that the Veteran's right upper extremity has been manifested by more than moderate incomplete paralysis beginning October 26, 2011.  Therefore, the Board finds that the evidence more nearly approximates an assignment of a 30 percent rating for moderate incomplete paralysis under Diagnostic Code 8515, but no higher, for the period beginning October 26, 2011.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 55.





ORDER

Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity, prior to October 26, 2011, is denied.

Entitlement to a 30 percent, but no higher, initial rating beginning October 26, 2011 for peripheral neuropathy of the right upper extremity, is granted, subject to the regulations governing the payment of monetary awards.




____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


